     Case 3:19-cv-00751-GPC-KSC Document 113 Filed 01/13/21 PageID.1129 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     AARON RAISER,                                   Case No.: 19cv751-GPC(KSC)
12                                Plaintiff,
                                                       ORDER DENYING PLAINTIFF’S
13     v.                                              EX PARTE MOTION FOR
                                                       RECONSIDERATION
14     SAN DIEGO COUNTY, et al,
15                               Defendants.           [Doc. Nos. 91, 91-1.]
16
17          Before the Court is plaintiff’s Ex Parte Motion for Reconsideration. As outlined
18    more fully below, this Ex Parte Motion seeks reconsideration of several prior discovery
19    rulings. [Doc. No. 91-1.] Defendants contend plaintiff’s Ex Parte Motion is duplicative
20    and unwarranted. [Doc. No. 96, at p. 4.] For the reasons outlined more fully below, the
21    Court finds that plaintiff’s Ex Parte Motion must be DENIED.
22          “[A] motion for reconsideration should not be granted, absent highly unusual
23    circumstances, unless the district court is presented with newly discovered evidence,
24    committed clear error, or if there is an intervening change in the controlling law.
25    [Citation omitted.] A motion for reconsideration ‘may not be used to raise arguments or
26    present evidence for the first time when they could reasonably have been raised earlier in
27    the litigation. [Citation omitted.]’” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH
28    & Co., 571 F.3d 873, 880 (9th Cir. 2009). When seeking reconsideration, a party’s

                                                   1
                                                                                   19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 113 Filed 01/13/21 PageID.1130 Page 2 of 3



1     moving papers must include an affidavit setting forth any new or different facts that did
2     not exist when the prior request for relief was made. CivLR 7.1(i).
3           Plaintiff wants the Court to reconsider three separate rulings. First, he cites the
4     Court’s ruling that it is not necessary for defendant Fealy to disclose his cell phone
5     number or the cell phone number of any other party for reasons of privacy and because
6     plaintiff did not establish the relevance or importance of this information. [Doc. No. 91-
7     1, at pp.1-2, referring to Doc. No. 87, at p. 7.] Plaintiff argues that the Court should have
8     required defendant Fealy to disclose the identity of any person he spoke to on the
9     telephone during the alleged illegal stop, because he believes any such person would be a
10    key witness and it would be helpful for the trier of fact to know who defendant Fealy was
11    speaking with on the telephone during the stop. Otherwise, plaintiff speculates the trier
12    of fact would assume he was “talking with dispatch or something.” [Doc. No. 91-1, p. 1.]
13          Second, plaintiff argues the Court should reconsider its statement that matters
14    related to his deposition notices are “moot.” [Doc. No. 91-1, at p. 2, referring to Doc.
15    Nos. 87, 88.] Plaintiff argues that matters related to his deposition notices are not moot,
16    because he should be able to seek reimbursement of costs for any “missed deposition.”
17    [Doc. No. 91-1, at p. 2.] In addition, plaintiff argues the Court did not preclude him from
18    re-serving defendants with new deposition notices. According to plaintiff, he did not
19    give up his right to take depositions when he indicated they would not be necessary if he
20    could serve additional interrogatories. [Doc. No. 91-1, at pp. 2-3.] To the extent the
21    Court’s prior Orders [Doc. Nos. 87, 88] allow defendants to avoid depositions, plaintiff
22    contends the rulings should be reconsidered, because he believes he will be prejudiced if
23    he is unable to take defendants’ depositions. [Doc. No. 91-1, at pp. 3-4.]
24          Third, plaintiff argues that the Court should reconsider its decision to extend the
25    fact discovery deadline without extending the deadlines for designating experts and
26    completing expert discovery. Plaintiff argues he cannot be expected to designate experts
27    before fact discovery is completed. [Doc. No. 91-1, at p. 4.]
28    ///

                                                    2
                                                                                    19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 113 Filed 01/13/21 PageID.1131 Page 3 of 3



1              Along with his Ex Parte Motion for Reconsideration, plaintiff did not submit the
2     required affidavit setting forth “what new or different facts and circumstances are
3     claimed to exist which did not exist, or were not shown, upon such prior application.”
4     CivLR 7.1(i). Nor does plaintiff’s Ex Parte Motion cite any new facts or evidence that
5     would justify a change in the rulings cited above. Plaintiff’s Ex Parte Motion also does
6     not cite a change in circumstances or a change in the controlling law that would justify
7     reconsideration of the Court’s prior rulings. In addition, there does not appear to be any
8     arguments in plaintiff’s Ex Parte Motion that could not have been made in earlier
9     motions. Rather, it appears that plaintiff filed his Ex Parte Motion for Reconsideration
10    because he does not like the Court’s prior rulings, and he simply wanted another chance
11    to present them to the Court. However, this is not enough.
12             Based on the foregoing, IT IS HEREBY ORDERED that plaintiff’s Ex Parte
13    Motion seeking reconsideration of prior discovery rulings is DENIED. [Doc. Nos. 91,
14    91-1.]
15             IT IS SO ORDERED.
16    Dated: January 13, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   19cv751-GPC(KSC)
